DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is in response to an amendment/response filed 12/17/2020.
Claims(s) 1-30 is/are currently pending.

Drawings
The drawings were received on 12/17/2020.  These drawings are accepted.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Examiner’s Comments Regarding Subject Matter Eligibility
The abstract ideas of “detecting whether a slot within the COT is occupied by the second wireless device, the slot occurring prior to the LBT gap” as noted in lines 5-6 of claim 1 and similarly in lines 8-9 of claim 16 and “determining, by the first wireless device, whether to perform a first LBT procedure or a second LBT procedure during the LBT gap, the first LBT procedure being different from the second LBT procedure;” as noted in lines 5-7 of claim 9 and similarly lines 8-10 of claim 23 are considered as being drawn to a mental process which cannot be performed in the human mind and are also recited with additional elements which integrate the potential abstract idea into a practical application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim (s) 1, 2, 6, 7, 8, 9, 10, 16, 17, 21, 22, 23, 24 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salem US 20200275430 embodiment #1 (hereinafter “Salem1”) in view of Salem US 20200275430 embodiment #1 (hereinafter “Salem2”).

As to claim 1:
Salem1 discloses:
A method of wireless communications, comprising:
....
detecting whether a slot ...is occupied by the second wireless device, the slot occurring prior to the LBT gap;
(“On subband 2, even though the UE 110 is supposed to use LBT Type 1, e.g., by default, because a downlink transmission (PDSCH) is received in slot n−1 on subband 2 in conjunction with the indicated PUCCH 2 resource, the UE 110 therefore uses LBT Type 2 instead during the last blanked symbol(s) in the downlink transmission. In some embodiments, a CP extension may be used to create a 25 μs gap so that LBT Type 2 may be used, e.g. as shown at 522 in FIG. 17 using hatching. It should be noted that for dynamically scheduled uplink transmission(s), the UE may determine the duration of the CP extension based on its time alignment (TA) value in conjunction with the SCS configured for the BWP of the respective LBT subband such that the duration of the CP extension does not exceed one OFDM symbol duration. The configuration illustrated in subband 2 is an example of the following situation: the UE switches from LBT Type 1 and instead uses LBT Type 2 for the PUCCH 2, because the PUCCH 2 resource is during the base station's channel occupancy time and therefore the longer random LBT Type 1 listening period is not needed by the UE. Because there is a switch from the downlink base station transmission to the uplink PUCCH 2 transmission, a gap exists between the downlink and the uplink. The gap duration is not equal to the duration of an integer number of one or more OFDM symbols, and the gap duration is therefore implemented by applying the CP extension to the first uplink OFDM symbol transmission of the PUCCH 2. The CP extension is thus a time-continuous signal preceding the first OFDM symbol for PUCCH 2. In some embodiments, the CP extension may be indicated by the DCI, e.g. by DCI 512 or the DCI scheduling the TB in the PDSCH in subband 2. In the example in subband 2, the gap is 25 μs.”; Salem; 0136)
(where
“UE” maps to “first wireless device”,
“base station” maps to “second wireless device”,
“because a downlink transmission (PDSCH) is received in slot n−1 on subband 2 in conjunction with the indicated PUCCH 2 resource, the UE 110 therefore uses LBT Type 2 instead during the last blanked symbol(s) in the downlink transmission”/”25 us gap”/FIG. 17 maps to “detecting whether a slot within the COT is occupied by the second wireless device, the slot occurring prior to the LBT gap”, where “PDSCH) is received in slot n-1” maps to “slot”, “because” maps to “detecting whether”, “is receive” maps to “occupied”, “25 us gap”/”LBT” maps to “LBT gap”, FIG. 17 illustrates “the slot occurring prior to the LBT gap”

responsive to detecting that the slot is occupied by the second wireless device, preforming an LBT procedure during the LBT gap; and
(where
“because a downlink transmission (PDSCH) is received in slot n−1 on subband 2 in conjunction with the indicated PUCCH 2 resource, the UE 110 therefore uses LBT Type 2... create a 25 μs gap so that LBT Type 2 may be used” maps to “responsive to detecting that the slot is occupied by the second wireless device, preforming an LBT procedure during the LBT gap”, where “because” maps to “responsive”, “is received” maps to “detecting that the slot is occupied”, “LBT Type 2” maps to “performing an LBT procedure”, “25 us gap so that” maps to “during the LBT gap”

responsive to a successful LBT procedure, transmitting a signal to the second wireless device ....
(“Different offset values correspond to different priorities. When offsets are used, the UE 110 will typically transmit on the first PUCCH resource that is available for use, i.e., the available PUCCH with the shortest time offset. An available PUCCH is determined by a successful LBT.”; Salem; 0119)
(where
“first uplink OFDM symbol transmission of the PUCCH 2”/”UE 110 will typically transmit on the first PUCCH resource that is available for use, i.e., the available PUCCH with the shortest time offset. An available PUCCH is determined by a successful LBT” maps to ”responsive to a successful LBT procedure, transmitting a signal to the second wireless device ...”, where “PUCCH is determined by a successful LBT” maps to “responsive to a successful LBT”, “first uplink OFDM symbol transmission of the PUCCH 2” maps to “transmitting a signal to the second wireless device”, where “transmission” maps to “transmitting”, “OFDM symbol transmission of the PUCCH 2” maps to “signal”
      
Salem1 teaches performing an LBT type 2 procedure based on receiving PDSCH in a previous slot where the LBT type 2 procedure is performed in a gap associated with a COT acquired by a base station and following the successful LBT type 2 procedure transmitting PUCCH/PUSCH information.
      
Salem1 as described above does not explicitly teach:
receiving, by a first wireless device, an indication of a listen before talk (LBT) gap for sharing a channel occupancy time (COT), the COT being acquired by a second wireless device;
within the COT

However, Salem2 further teaches a sharing capability which includes:
receiving, by a first wireless device, an indication of a listen before talk (LBT) gap for sharing a channel occupancy time (COT), the COT being acquired by a second wireless device;
(“On subband 3, a COT sharing indication for slot n may be transmitted along with the indicated PUCCH resource. In some embodiments, the COT sharing indication may be sent in DCI that is transmitted in slot n−1 or an earlier slot in subband 3, as shown at 520 in FIG. 16. In some embodiments, LBT Type 2 may be used during the symbol(s) preceding the uplink transmission regardless of the base station CAT4 priority class. In some embodiments, a cyclic prefix (CP) extension may be used to create a 25 μs gap so that LBT Type 2 may be used, e.g. as shown at 522 in FIG. 16 using hatching. It should be noted that for dynamically scheduled uplink transmission(s), the UE may determine the duration of the CP extension based on its time alignment (TA) value in conjunction with the SCS configured for the BWP of the respective LBT subband such that the duration of the CP extension does not exceed one OFDM symbol duration. The configuration illustrated in subband 3 is an example of the following situation: upon receipt of a COT sharing indication, the UE switches from LBT Type 1 and instead uses LBT Type 2 for the PUCCH 3, because the PUCCH 3 resource is during the base station's channel occupancy time and therefore the longer random LBT Type 1 listening period is not needed by the UE. Because there is a switch from the downlink base station transmission to the uplink PUCCH 3 transmission, a gap exists between the downlink and the uplink. The gap duration is not equal to the duration of an integer number of one or more OFDM symbols, and the gap duration is therefore implemented by applying the CP extension to the first uplink OFDM symbol transmission of the PUCCH 3. The CP extension is thus a time-continuous signal preceding the first OFDM symbol for PUCCH 3. In some embodiments, the CP extension may be indicated by the DCI, e.g. by DCI 512 or DCI 520. In the example in subband 3, the gap is 25 μs.”; Salem; 0130)
(where
“a COT sharing indication for slot n may be transmitted along with the indicated PUCCH resource. In some embodiments, the COT sharing indication may be sent in DCI that is transmitted in slot n−1 or an earlier slot in subband 3, as shown at 520 in FIG. 16.... a cyclic prefix (CP) extension may be used to create a 25 μs gap so that LBT Type 2 may be used, e.g. as shown at 522 in FIG. 16” Maps to “receiving, by a first wireless device, an indication of a listen before talk (LBT) gap for sharing a channel occupancy time (COT)”, where “transmitted” maps to “receiving”, “indication for slot n ... the COT sharing indication may be sent in DCI that is transmitted in slot n−1 or an earlier slot in subband 3, as shown at 520 in FIG. 16.... a cyclic prefix (CP) extension may be used to create a 25 μs gap so that LBT Type 2 may be used” maps “indication of a listen before talk (LBT) gap for sharing a channel occupancy time (COT)”, where “indication” maps to “indication”, LBT” maps to “LBT”, 25 us gap” maps to “gap”, “COT sharing” maps to “sharing ...COT”, 
“instead uses LBT Type 2 for the PUCCH 3, because the PUCCH 3 resource is during the base station's channel occupancy time” maps to “the COT being acquired by a second wireless device”, where “base station’s” maps to “second wireless device”, “channel occupancy time” maps to “COT”
      
within the COT
“instead uses LBT Type 2 for the PUCCH 3, because the PUCCH 3 resource is during the base station's channel occupancy time” maps to “within the COT”

Salem2 teaches providing COT sharing indication information from a base station to a UE.
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the sharing capability of Salem2 into Salem1. By modifying the processing of Salem1 to include the sharing capability as taught by the processing of Salem2 and combining as suggested in paragraph 0212 of Salem, the benefits of improved reliability (Salem1; 0006) with improved resource utilization (Salem2; 0210) are achieved.

As to claim 2:
Salem1 discloses:
wherein the slot is statically configured via higher layer.
(“In some embodiments, the slot indices are pre-defined, e.g., for indication using DCI format 1_0. In some embodiments, the slot indices are configured using RRC signaling, e.g., for indication using DCI format 1_1.”; Salem; 0140)

As to claim 6:
Salem1 discloses:
further comprising, responsive to an unsuccessful LBT procedure, refraining from transmitting ...
(“When LBT failure occurs, the transmission is cancelled or deferred. The time delay incurred because of an LBT failure is referred to as blocking time.”; Salem1; 0074)

Salem1 as described above does not explicitly teach:
within the COT

However, Salem2 further teaches a channel occupancy time capability which includes:      
within the COT
“instead uses LBT Type 2 for the PUCCH 3, because the PUCCH 3 resource is during the base station's channel occupancy time” maps to “within the COT”
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the channel occupancy time capability of Salem2 into Salem1. By modifying the processing of Salem1 to include the channel occupancy time capability as taught by the processing of Salem2 and combining as suggested in paragraph 0212 of Salem, the benefits of improved reliability (Salem1; 0006) with improved resource utilization (Salem2; 0210) are achieved.

As to claim 7:
Salem1 discloses:
	wherein the transmitting is based on at least one of a type of data to be transmitted, ....
	(“The base station 170 may send a downlink transmission to the UE 110 that schedules an uplink transmission in unlicensed spectrum of a wireless channel. For example, the base station 170 may transmit DCI to the UE 110. The DCI may schedule a transmission of one or multiple TBs in the downlink data channel, and the DCI may also allocate an uplink resource, e.g. a PUCCH resource, in which the UE 110 can transmit UCI including HARQ feedback corresponding to the one or multiple TBs. An example is DCI 360 illustrated in FIG. 7. However, on an unlicensed CC, the UE 110 might not be able to gain channel access to transmit the HARQ feedback on the allocated uplink resource. For example, if the UE 110 is to transmit the HARQ feedback in a LBT-based transmission on the allocated uplink resource using an LBT protocol, and if the UE 110 determines that the wireless channel at the frequency region of the allocated uplink resource partition is already occupied, then the UE 110 will not send the LBT-based transmission on the allocated uplink resource partition. The UE 110 may try to send the HARQ feedback in a later transmission instead. In an asynchronous HARQ process, a retransmission might not occur for several subframes if there is a blocked or lost HARQ feedback transmission because of LBT failure or because of persistent collisions with the transmissions of hidden nodes on the unlicensed CC. Even if the base station 170 were to allocate multiple uplink time-frequency resources in the time domain, e.g. multiple PUCCHs in the time domain, but on the same frequency resources, the uplink transmissions may still be blocked/lost due to long occupancy of the channel, which may lead to triggering an ARQ retransmission at a higher network layer. For example, an ARQ retransmission of the associated protocol data unit (PDU) may be triggered by the radio link control (RLC) sublayer, which would result in potentially significant delays and throughput loss.
[0086] Therefore, on an unlicensed CC in NR-U, the UE might not be able to gain medium access to transmit the HARQ feedback on the allocated PUCCH resource due LBT failure, which may lead to triggering an ARQ retransmission.
[0087] Embodiments herein aim to provide more reliable LBT-resilient mechanisms for the resource allocation of the uplink control channel and the transmission of UCI, e.g. HARQ feedback, in the unlicensed spectrum.”; Salem; 0085-0087)

As to claim 8:      
Salem1 as described above does not explicitly teach:
wherein the receiving the indication is via at least one of a downlink control information (DCI) or...

However, Salem2 further teaches a DCI capability which includes:
wherein the receiving the indication is via at least one of a downlink control information (DCI) or... 
(“On subband 3, a COT sharing indication for slot n may be transmitted along with the indicated PUCCH resource. In some embodiments, the COT sharing indication may be sent in DCI that is transmitted in slot n−1 or an earlier slot in subband 3, as shown at 520 in FIG. 16. In some embodiments, LBT Type 2 may be used during the symbol(s) preceding the uplink transmission regardless of the base station CAT4 priority class. In some embodiments, a cyclic prefix (CP) extension may be used to create a 25 μs gap so that LBT Type 2 may be used, e.g. as shown at 522 in FIG. 16 using hatching. It should be noted that for dynamically scheduled uplink transmission(s), the UE may determine the duration of the CP extension based on its time alignment (TA) value in conjunction with the SCS configured for the BWP of the respective LBT subband such that the duration of the CP extension does not exceed one OFDM symbol duration. The configuration illustrated in subband 3 is an example of the following situation: upon receipt of a COT sharing indication, the UE switches from LBT Type 1 and instead uses LBT Type 2 for the PUCCH 3, because the PUCCH 3 resource is during the base station's channel occupancy time and therefore the longer random LBT Type 1 listening period is not needed by the UE. Because there is a switch from the downlink base station transmission to the uplink PUCCH 3 transmission, a gap exists between the downlink and the uplink. The gap duration is not equal to the duration of an integer number of one or more OFDM symbols, and the gap duration is therefore implemented by applying the CP extension to the first uplink OFDM symbol transmission of the PUCCH 3. The CP extension is thus a time-continuous signal preceding the first OFDM symbol for PUCCH 3. In some embodiments, the CP extension may be indicated by the DCI, e.g. by DCI 512 or DCI 520. In the example in subband 3, the gap is 25 μs.”; Salem; 0130)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the DCI capability of Salem2 into Salem1. By modifying the processing of Salem1 to include the DCI capability as taught by the processing of Salem2 and combining as suggested in paragraph 0212 of Salem, the benefits of improved reliability (Salem1; 0006) with improved resource utilization (Salem2; 0210) are achieved.

As to claim 9:
Salem1 discloses:
A method of wireless communications, comprising:
...
determining, by the first wireless device, whether to perform a first LBT procedure or a second LBT procedure during the LBT gap, the first LBT procedure being different from the second LBT procedure;
 (“On subband 2, even though the UE 110 is supposed to use LBT Type 1, e.g., by default, because a downlink transmission (PDSCH) is received in slot n−1 on subband 2 in conjunction with the indicated PUCCH 2 resource, the UE 110 therefore uses LBT Type 2 instead during the last blanked symbol(s) in the downlink transmission. In some embodiments, a CP extension may be used to create a 25 μs gap so that LBT Type 2 may be used, e.g. as shown at 522 in FIG. 17 using hatching. It should be noted that for dynamically scheduled uplink transmission(s), the UE may determine the duration of the CP extension based on its time alignment (TA) value in conjunction with the SCS configured for the BWP of the respective LBT subband such that the duration of the CP extension does not exceed one OFDM symbol duration. The configuration illustrated in subband 2 is an example of the following situation: the UE switches from LBT Type 1 and instead uses LBT Type 2 for the PUCCH 2, because the PUCCH 2 resource is during the base station's channel occupancy time and therefore the longer random LBT Type 1 listening period is not needed by the UE. Because there is a switch from the downlink base station transmission to the uplink PUCCH 2 transmission, a gap exists between the downlink and the uplink. The gap duration is not equal to the duration of an integer number of one or more OFDM symbols, and the gap duration is therefore implemented by applying the CP extension to the first uplink OFDM symbol transmission of the PUCCH 2. The CP extension is thus a time-continuous signal preceding the first OFDM symbol for PUCCH 2. In some embodiments, the CP extension may be indicated by the DCI, e.g. by DCI 512 or the DCI scheduling the TB in the PDSCH in subband 2. In the example in subband 2, the gap is 25 μs.”; Salem; 0136)
(where
“UE” maps to “first wireless device”,
“base station” maps to “second wireless device”,
“even though the UE 110 is supposed to use LBT Type 1, e.g., by default, because a downlink transmission (PDSCH) is received in slot n−1 on subband 2 in conjunction with the indicated PUCCH 2 resource, the UE 110 therefore uses LBT Type 2 instead”/”the gap is 25 μs” maps to “determining, by the first wireless device, whether to perform a first LBT procedure or a second LBT procedure during the LBT gap, the first LBT procedure being different from the second LBT procedure”, where “LBT Type 2” maps to “first LBT procedure”, “LBT Type 1” maps to “second LBT procedure”, “the gap is 25 us” maps to “LBT gap”

performing, by the first wireless device, first LBT procedure or ... based the determination; and
(where
“the UE 110 therefore uses LBT Type 2” maps to “performing, by the first wireless device, the first LBT or ... based the determination”

responsive to a successful first LBT procedure or ..., transmitting, by the first wireless device, a signal to the second wireless device .... 
(“Different offset values correspond to different priorities. When offsets are used, the UE 110 will typically transmit on the first PUCCH resource that is available for use, i.e., the available PUCCH with the shortest time offset. An available PUCCH is determined by a successful LBT.”; Salem; 0119)
(where
“first uplink OFDM symbol transmission of the PUCCH 2”/”UE 110 will typically transmit on the first PUCCH resource that is available for use, i.e., the available PUCCH with the shortest time offset. An available PUCCH is determined by a successful LBT” maps to ”responsive to a successful LBT procedure, transmitting a signal to the second wireless device ...”, where “PUCCH is determined by a successful LBT” maps to “responsive to a successful LBT”, “first uplink OFDM symbol transmission of the PUCCH 2” maps to “transmitting a signal to the second wireless device”, where “transmission” maps to “transmitting”, “OFDM symbol transmission of the PUCCH 2” maps to “signal”
      
Salem1 teaches determining a choice between LBT type 1 and LBT type 2 and performing an LBT type 2 procedure based on receiving PDSCH in a previous slot where the LBT type 2 procedure is performed in a gap associated with a COT acquired by a base station and following the successful LBT type 2 procedure transmitting PUCCH/PUSCH information.
      
Salem1 as described above does not explicitly teach:
receiving, by a first wireless device, an indication of a listen before talk (LBT) gap for sharing a channel occupancy time (COT), the COT being acquired by a second wireless device;
within the COT

However, Salem2 further teaches a sharing capability which includes:
receiving, by a first wireless device, an indication of a listen before talk (LBT) gap for sharing a channel occupancy time (COT), the COT being acquired by a second wireless device;
(“On subband 3, a COT sharing indication for slot n may be transmitted along with the indicated PUCCH resource. In some embodiments, the COT sharing indication may be sent in DCI that is transmitted in slot n−1 or an earlier slot in subband 3, as shown at 520 in FIG. 16. In some embodiments, LBT Type 2 may be used during the symbol(s) preceding the uplink transmission regardless of the base station CAT4 priority class. In some embodiments, a cyclic prefix (CP) extension may be used to create a 25 μs gap so that LBT Type 2 may be used, e.g. as shown at 522 in FIG. 16 using hatching. It should be noted that for dynamically scheduled uplink transmission(s), the UE may determine the duration of the CP extension based on its time alignment (TA) value in conjunction with the SCS configured for the BWP of the respective LBT subband such that the duration of the CP extension does not exceed one OFDM symbol duration. The configuration illustrated in subband 3 is an example of the following situation: upon receipt of a COT sharing indication, the UE switches from LBT Type 1 and instead uses LBT Type 2 for the PUCCH 3, because the PUCCH 3 resource is during the base station's channel occupancy time and therefore the longer random LBT Type 1 listening period is not needed by the UE. Because there is a switch from the downlink base station transmission to the uplink PUCCH 3 transmission, a gap exists between the downlink and the uplink. The gap duration is not equal to the duration of an integer number of one or more OFDM symbols, and the gap duration is therefore implemented by applying the CP extension to the first uplink OFDM symbol transmission of the PUCCH 3. The CP extension is thus a time-continuous signal preceding the first OFDM symbol for PUCCH 3. In some embodiments, the CP extension may be indicated by the DCI, e.g. by DCI 512 or DCI 520. In the example in subband 3, the gap is 25 μs.”; Salem; 0130)
(where
“a COT sharing indication for slot n may be transmitted along with the indicated PUCCH resource. In some embodiments, the COT sharing indication may be sent in DCI that is transmitted in slot n−1 or an earlier slot in subband 3, as shown at 520 in FIG. 16.... a cyclic prefix (CP) extension may be used to create a 25 μs gap so that LBT Type 2 may be used, e.g. as shown at 522 in FIG. 16” Maps to “receiving, by a first wireless device, an indication of a listen before talk (LBT) gap for sharing a channel occupancy time (COT)”, where “transmitted” maps to “receiving”, “indication for slot n ... the COT sharing indication may be sent in DCI that is transmitted in slot n−1 or an earlier slot in subband 3, as shown at 520 in FIG. 16.... a cyclic prefix (CP) extension may be used to create a 25 μs gap so that LBT Type 2 may be used” maps “indication of a listen before talk (LBT) gap for sharing a channel occupancy time (COT)”, where “indication” maps to “indication”, LBT” maps to “LBT”, 25 us gap” maps to “gap”, “COT sharing” maps to “sharing ...COT”, 
“instead uses LBT Type 2 for the PUCCH 3, because the PUCCH 3 resource is during the base station's channel occupancy time” maps to “the COT being acquired by a second wireless device”, where “base station’s” maps to “second wireless device”, “channel occupancy time” maps to “COT”
      
within the COT
“instead uses LBT Type 2 for the PUCCH 3, because the PUCCH 3 resource is during the base station's channel occupancy time” maps to “within the COT”

Salem2 teaches providing COT sharing indication information from a base station to a UE.
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the sharing capability of Salem2 into Salem1. By modifying the processing of Salem1 to include the sharing capability as taught by the processing of Salem2 and combining as suggested in paragraph 0212 of Salem, the benefits of improved reliability (Salem1; 0006) with improved resource utilization (Salem2; 0210) are achieved.

As to claim 10:
Salem1 discloses:
	wherein the first LBT procedure comprises a category 2 (CAT2) LBT procedure and the second LBT procedure comprises a category 4 (CAT4) LBT procedure.
	(“Another type of LBT protocol is referred to as LBT category 2 (“LBT CAT2”), which is also known as “one-shot LBT” or “short LBT”. In LBT CAT2, the period of time ‘A’ during which the transmitter listens to the wireless channel is a short pre-set duration, e.g. A=25 μs or A=16 μs. In the uplink, LBT CAT4 is called LBT Type 1, and LBT CAT 2 is called LBT Type 2.”; Salem; 0073)

As to claim 16:
Salem1 discloses:
A wireless device for wireless communications, comprising:
a processor;
memory in electronic communication with the processor;
instructions stored in the memory, wherein the instructions are executable by the processor to:
...
detect whether a slot ... is occupied by the another wireless device, the slot occurring prior to the LBT gap;
 (“On subband 2, even though the UE 110 is supposed to use LBT Type 1, e.g., by default, because a downlink transmission (PDSCH) is received in slot n−1 on subband 2 in conjunction with the indicated PUCCH 2 resource, the UE 110 therefore uses LBT Type 2 instead during the last blanked symbol(s) in the downlink transmission. In some embodiments, a CP extension may be used to create a 25 μs gap so that LBT Type 2 may be used, e.g. as shown at 522 in FIG. 17 using hatching. It should be noted that for dynamically scheduled uplink transmission(s), the UE may determine the duration of the CP extension based on its time alignment (TA) value in conjunction with the SCS configured for the BWP of the respective LBT subband such that the duration of the CP extension does not exceed one OFDM symbol duration. The configuration illustrated in subband 2 is an example of the following situation: the UE switches from LBT Type 1 and instead uses LBT Type 2 for the PUCCH 2, because the PUCCH 2 resource is during the base station's channel occupancy time and therefore the longer random LBT Type 1 listening period is not needed by the UE. Because there is a switch from the downlink base station transmission to the uplink PUCCH 2 transmission, a gap exists between the downlink and the uplink. The gap duration is not equal to the duration of an integer number of one or more OFDM symbols, and the gap duration is therefore implemented by applying the CP extension to the first uplink OFDM symbol transmission of the PUCCH 2. The CP extension is thus a time-continuous signal preceding the first OFDM symbol for PUCCH 2. In some embodiments, the CP extension may be indicated by the DCI, e.g. by DCI 512 or the DCI scheduling the TB in the PDSCH in subband 2. In the example in subband 2, the gap is 25 μs.”; Salem; 0136)
(where
See FIG. 2 for “processor”, “memory”,
“UE” maps to “first wireless device”,
“base station” maps to “second wireless device”,
“because a downlink transmission (PDSCH) is received in slot n−1 on subband 2 in conjunction with the indicated PUCCH 2 resource, the UE 110 therefore uses LBT Type 2 instead during the last blanked symbol(s) in the downlink transmission”/”25 us gap”/FIG. 17 maps to “detecting whether a slot within the COT is occupied by the second wireless device, the slot occurring prior to the LBT gap”, where “PDSCH) is received in slot n-1” maps to “slot”, “because” maps to “detecting whether”, “is receive” maps to “occupied”, “25 us gap”/”LBT” maps to “LBT gap”, FIG. 17 illustrates “the slot occurring prior to the LBT gap”

responsive to detecting that the slot is occupied by the another wireless device, preform an LBT procedure during the LBT gap; and
 (where
“because a downlink transmission (PDSCH) is received in slot n−1 on subband 2 in conjunction with the indicated PUCCH 2 resource, the UE 110 therefore uses LBT Type 2... create a 25 μs gap so that LBT Type 2 may be used” maps to “responsive to detecting that the slot is occupied by the second wireless device, preforming an LBT procedure during the LBT gap”, where “because” maps to “responsive”, “is received” maps to “detecting that the slot is occupied”, “LBT Type 2” maps to “performing an LBT procedure”, “25 us gap so that” maps to “during the LBT gap”

responsive to a successful LBT procedure, transmit a signal to the another wireless device ....
 (“Different offset values correspond to different priorities. When offsets are used, the UE 110 will typically transmit on the first PUCCH resource that is available for use, i.e., the available PUCCH with the shortest time offset. An available PUCCH is determined by a successful LBT.”; Salem; 0119)
(where
“first uplink OFDM symbol transmission of the PUCCH 2”/”UE 110 will typically transmit on the first PUCCH resource that is available for use, i.e., the available PUCCH with the shortest time offset. An available PUCCH is determined by a successful LBT” maps to ”responsive to a successful LBT procedure, transmitting a signal to the second wireless device ...”, where “PUCCH is determined by a successful LBT” maps to “responsive to a successful LBT”, “first uplink OFDM symbol transmission of the PUCCH 2” maps to “transmitting a signal to the second wireless device”, where “transmission” maps to “transmitting”, “OFDM symbol transmission of the PUCCH 2” maps to “signal”
      
Salem1 teaches performing an LBT type 2 procedure based on receiving PDSCH in a previous slot where the LBT type 2 procedure is performed in a gap associated with a COT acquired by a base station and following the successful LBT type 2 procedure transmitting PUCCH/PUSCH information.
      
Salem1 as described above does not explicitly teach:
receive an indication of a listen before talk (LBT) gap for sharing a channel occupancy time (COT), the COT being acquired by another wireless device;
within the COT

However, Salem2 further teaches a sharing capability which includes:
receive an indication of a listen before talk (LBT) gap for sharing a channel occupancy time (COT), the COT being acquired by another wireless device;
 (“On subband 3, a COT sharing indication for slot n may be transmitted along with the indicated PUCCH resource. In some embodiments, the COT sharing indication may be sent in DCI that is transmitted in slot n−1 or an earlier slot in subband 3, as shown at 520 in FIG. 16. In some embodiments, LBT Type 2 may be used during the symbol(s) preceding the uplink transmission regardless of the base station CAT4 priority class. In some embodiments, a cyclic prefix (CP) extension may be used to create a 25 μs gap so that LBT Type 2 may be used, e.g. as shown at 522 in FIG. 16 using hatching. It should be noted that for dynamically scheduled uplink transmission(s), the UE may determine the duration of the CP extension based on its time alignment (TA) value in conjunction with the SCS configured for the BWP of the respective LBT subband such that the duration of the CP extension does not exceed one OFDM symbol duration. The configuration illustrated in subband 3 is an example of the following situation: upon receipt of a COT sharing indication, the UE switches from LBT Type 1 and instead uses LBT Type 2 for the PUCCH 3, because the PUCCH 3 resource is during the base station's channel occupancy time and therefore the longer random LBT Type 1 listening period is not needed by the UE. Because there is a switch from the downlink base station transmission to the uplink PUCCH 3 transmission, a gap exists between the downlink and the uplink. The gap duration is not equal to the duration of an integer number of one or more OFDM symbols, and the gap duration is therefore implemented by applying the CP extension to the first uplink OFDM symbol transmission of the PUCCH 3. The CP extension is thus a time-continuous signal preceding the first OFDM symbol for PUCCH 3. In some embodiments, the CP extension may be indicated by the DCI, e.g. by DCI 512 or DCI 520. In the example in subband 3, the gap is 25 μs.”; Salem; 0130)
(where
“a COT sharing indication for slot n may be transmitted along with the indicated PUCCH resource. In some embodiments, the COT sharing indication may be sent in DCI that is transmitted in slot n−1 or an earlier slot in subband 3, as shown at 520 in FIG. 16.... a cyclic prefix (CP) extension may be used to create a 25 μs gap so that LBT Type 2 may be used, e.g. as shown at 522 in FIG. 16” Maps to “receiving, by a first wireless device, an indication of a listen before talk (LBT) gap for sharing a channel occupancy time (COT)”, where “transmitted” maps to “receiving”, “indication for slot n ... the COT sharing indication may be sent in DCI that is transmitted in slot n−1 or an earlier slot in subband 3, as shown at 520 in FIG. 16.... a cyclic prefix (CP) extension may be used to create a 25 μs gap so that LBT Type 2 may be used” maps “indication of a listen before talk (LBT) gap for sharing a channel occupancy time (COT)”, where “indication” maps to “indication”, LBT” maps to “LBT”, 25 us gap” maps to “gap”, “COT sharing” maps to “sharing ...COT”, 
“instead uses LBT Type 2 for the PUCCH 3, because the PUCCH 3 resource is during the base station's channel occupancy time” maps to “the COT being acquired by a second wireless device”, where “base station’s” maps to “second wireless device”, “channel occupancy time” maps to “COT”
      
within the COT
“instead uses LBT Type 2 for the PUCCH 3, because the PUCCH 3 resource is during the base station's channel occupancy time” maps to “within the COT”

Salem2 teaches providing COT sharing indication information from a base station to a UE.
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the sharing capability of Salem2 into Salem1. By modifying the processing of Salem1 to include the sharing capability as taught by the processing of Salem2 and combining as suggested in paragraph 0212 of Salem, the benefits of improved reliability (Salem1; 0006) with improved resource utilization (Salem2; 0210) are achieved.

As to claim 17:
Salem1 discloses:
wherein the slot is statically configured via higher layer.
(“In some embodiments, the slot indices are pre-defined, e.g., for indication using DCI format 1_0. In some embodiments, the slot indices are configured using RRC signaling, e.g., for indication using DCI format 1_1.”; Salem; 0140)

As to claim 21:
Salem1 discloses:
further comprising, responsive to an unsuccessful LBT procedure, refraining from transmitting ...
(“When LBT failure occurs, the transmission is cancelled or deferred. The time delay incurred because of an LBT failure is referred to as blocking time.”; Salem1; 0074)

Salem1 as described above does not explicitly teach:
within the COT

However, Salem2 further teaches a channel occupancy time capability which includes:      
within the COT
“instead uses LBT Type 2 for the PUCCH 3, because the PUCCH 3 resource is during the base station's channel occupancy time” maps to “within the COT”
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the channel occupancy time capability of Salem2 into Salem1. By modifying the processing of Salem1 to include the channel occupancy time capability as taught by the processing of Salem2 and combining as suggested in paragraph 0212 of Salem, the benefits of improved reliability (Salem1; 0006) with improved resource utilization (Salem2; 0210) are achieved.

As to claim 22:
Salem1 discloses:
	wherein the transmitting is based on at least one of a type of data to be transmitted, ....
	(“The base station 170 may send a downlink transmission to the UE 110 that schedules an uplink transmission in unlicensed spectrum of a wireless channel. For example, the base station 170 may transmit DCI to the UE 110. The DCI may schedule a transmission of one or multiple TBs in the downlink data channel, and the DCI may also allocate an uplink resource, e.g. a PUCCH resource, in which the UE 110 can transmit UCI including HARQ feedback corresponding to the one or multiple TBs. An example is DCI 360 illustrated in FIG. 7. However, on an unlicensed CC, the UE 110 might not be able to gain channel access to transmit the HARQ feedback on the allocated uplink resource. For example, if the UE 110 is to transmit the HARQ feedback in a LBT-based transmission on the allocated uplink resource using an LBT protocol, and if the UE 110 determines that the wireless channel at the frequency region of the allocated uplink resource partition is already occupied, then the UE 110 will not send the LBT-based transmission on the allocated uplink resource partition. The UE 110 may try to send the HARQ feedback in a later transmission instead. In an asynchronous HARQ process, a retransmission might not occur for several subframes if there is a blocked or lost HARQ feedback transmission because of LBT failure or because of persistent collisions with the transmissions of hidden nodes on the unlicensed CC. Even if the base station 170 were to allocate multiple uplink time-frequency resources in the time domain, e.g. multiple PUCCHs in the time domain, but on the same frequency resources, the uplink transmissions may still be blocked/lost due to long occupancy of the channel, which may lead to triggering an ARQ retransmission at a higher network layer. For example, an ARQ retransmission of the associated protocol data unit (PDU) may be triggered by the radio link control (RLC) sublayer, which would result in potentially significant delays and throughput loss.
[0086] Therefore, on an unlicensed CC in NR-U, the UE might not be able to gain medium access to transmit the HARQ feedback on the allocated PUCCH resource due LBT failure, which may lead to triggering an ARQ retransmission.
[0087] Embodiments herein aim to provide more reliable LBT-resilient mechanisms for the resource allocation of the uplink control channel and the transmission of UCI, e.g. HARQ feedback, in the unlicensed spectrum.”; Salem; 0085-0087)

As to claim 23:
Salem1 discloses:
A wireless device for wireless communications, comprising:
a processor;
memory in electronic communication with the processor;
instructions stored in the memory, wherein the instructions are executable by the processor to:
...
determine whether to perform a first LBT procedure or a second LBT procedure during the LBT gap, the first LBT procedure being different from the second LBT procedure;
 (“On subband 2, even though the UE 110 is supposed to use LBT Type 1, e.g., by default, because a downlink transmission (PDSCH) is received in slot n−1 on subband 2 in conjunction with the indicated PUCCH 2 resource, the UE 110 therefore uses LBT Type 2 instead during the last blanked symbol(s) in the downlink transmission. In some embodiments, a CP extension may be used to create a 25 μs gap so that LBT Type 2 may be used, e.g. as shown at 522 in FIG. 17 using hatching. It should be noted that for dynamically scheduled uplink transmission(s), the UE may determine the duration of the CP extension based on its time alignment (TA) value in conjunction with the SCS configured for the BWP of the respective LBT subband such that the duration of the CP extension does not exceed one OFDM symbol duration. The configuration illustrated in subband 2 is an example of the following situation: the UE switches from LBT Type 1 and instead uses LBT Type 2 for the PUCCH 2, because the PUCCH 2 resource is during the base station's channel occupancy time and therefore the longer random LBT Type 1 listening period is not needed by the UE. Because there is a switch from the downlink base station transmission to the uplink PUCCH 2 transmission, a gap exists between the downlink and the uplink. The gap duration is not equal to the duration of an integer number of one or more OFDM symbols, and the gap duration is therefore implemented by applying the CP extension to the first uplink OFDM symbol transmission of the PUCCH 2. The CP extension is thus a time-continuous signal preceding the first OFDM symbol for PUCCH 2. In some embodiments, the CP extension may be indicated by the DCI, e.g. by DCI 512 or the DCI scheduling the TB in the PDSCH in subband 2. In the example in subband 2, the gap is 25 μs.”; Salem; 0136)
(where
See FIG. 2 for “processor”, “memory”,
“UE” maps to “first wireless device”,
“base station” maps to “second wireless device”,
“even though the UE 110 is supposed to use LBT Type 1, e.g., by default, because a downlink transmission (PDSCH) is received in slot n−1 on subband 2 in conjunction with the indicated PUCCH 2 resource, the UE 110 therefore uses LBT Type 2 instead”/”the gap is 25 μs” maps to “determining, by the first wireless device, whether to perform a first LBT procedure or a second LBT procedure during the LBT gap, the first LBT procedure being different from the second LBT procedure”, where “LBT Type 2” maps to “first LBT procedure”, “LBT Type 1” maps to “second LBT procedure”, “the gap is 25 us” maps to “LBT gap”

perform the first LBT procedure or ... based the determination; and
 (where
“the UE 110 therefore uses LBT Type 2” maps to “performing, by the first wireless device, the first LBT or ... based the determination”

responsive to a successful first LBT procedure or ..., transmit a signal to the another wireless device ....
 (“Different offset values correspond to different priorities. When offsets are used, the UE 110 will typically transmit on the first PUCCH resource that is available for use, i.e., the available PUCCH with the shortest time offset. An available PUCCH is determined by a successful LBT.”; Salem; 0119)
(where
“first uplink OFDM symbol transmission of the PUCCH 2”/”UE 110 will typically transmit on the first PUCCH resource that is available for use, i.e., the available PUCCH with the shortest time offset. An available PUCCH is determined by a successful LBT” maps to ”responsive to a successful LBT procedure, transmitting a signal to the second wireless device ...”, where “PUCCH is determined by a successful LBT” maps to “responsive to a successful LBT”, “first uplink OFDM symbol transmission of the PUCCH 2” maps to “transmitting a signal to the second wireless device”, where “transmission” maps to “transmitting”, “OFDM symbol transmission of the PUCCH 2” maps to “signal”
      
Salem1 teaches determining a choice between LBT type 1 and LBT type 2 and performing an LBT type 2 procedure based on receiving PDSCH in a previous slot where the LBT type 2 procedure is performed in a gap associated with a COT acquired by a base station and following the successful LBT type 2 procedure transmitting PUCCH/PUSCH information.
      
Salem1 as described above does not explicitly teach:
receiving, by a first wireless device, an indication of a listen before talk (LBT) gap for sharing a channel occupancy time (COT), the COT being acquired by a second wireless device;
within the COT

However, Salem2 further teaches a sharing capability which includes:
receive an indication of a listen before talk (LBT) gap for sharing a channel occupancy time (COT), the COT being acquired by another wireless device; 
(“On subband 3, a COT sharing indication for slot n may be transmitted along with the indicated PUCCH resource. In some embodiments, the COT sharing indication may be sent in DCI that is transmitted in slot n−1 or an earlier slot in subband 3, as shown at 520 in FIG. 16. In some embodiments, LBT Type 2 may be used during the symbol(s) preceding the uplink transmission regardless of the base station CAT4 priority class. In some embodiments, a cyclic prefix (CP) extension may be used to create a 25 μs gap so that LBT Type 2 may be used, e.g. as shown at 522 in FIG. 16 using hatching. It should be noted that for dynamically scheduled uplink transmission(s), the UE may determine the duration of the CP extension based on its time alignment (TA) value in conjunction with the SCS configured for the BWP of the respective LBT subband such that the duration of the CP extension does not exceed one OFDM symbol duration. The configuration illustrated in subband 3 is an example of the following situation: upon receipt of a COT sharing indication, the UE switches from LBT Type 1 and instead uses LBT Type 2 for the PUCCH 3, because the PUCCH 3 resource is during the base station's channel occupancy time and therefore the longer random LBT Type 1 listening period is not needed by the UE. Because there is a switch from the downlink base station transmission to the uplink PUCCH 3 transmission, a gap exists between the downlink and the uplink. The gap duration is not equal to the duration of an integer number of one or more OFDM symbols, and the gap duration is therefore implemented by applying the CP extension to the first uplink OFDM symbol transmission of the PUCCH 3. The CP extension is thus a time-continuous signal preceding the first OFDM symbol for PUCCH 3. In some embodiments, the CP extension may be indicated by the DCI, e.g. by DCI 512 or DCI 520. In the example in subband 3, the gap is 25 μs.”; Salem; 0130)
(where
“a COT sharing indication for slot n may be transmitted along with the indicated PUCCH resource. In some embodiments, the COT sharing indication may be sent in DCI that is transmitted in slot n−1 or an earlier slot in subband 3, as shown at 520 in FIG. 16.... a cyclic prefix (CP) extension may be used to create a 25 μs gap so that LBT Type 2 may be used, e.g. as shown at 522 in FIG. 16” Maps to “receiving, by a first wireless device, an indication of a listen before talk (LBT) gap for sharing a channel occupancy time (COT)”, where “transmitted” maps to “receiving”, “indication for slot n ... the COT sharing indication may be sent in DCI that is transmitted in slot n−1 or an earlier slot in subband 3, as shown at 520 in FIG. 16.... a cyclic prefix (CP) extension may be used to create a 25 μs gap so that LBT Type 2 may be used” maps “indication of a listen before talk (LBT) gap for sharing a channel occupancy time (COT)”, where “indication” maps to “indication”, LBT” maps to “LBT”, 25 us gap” maps to “gap”, “COT sharing” maps to “sharing ...COT”, 
“instead uses LBT Type 2 for the PUCCH 3, because the PUCCH 3 resource is during the base station's channel occupancy time” maps to “the COT being acquired by a second wireless device”, where “base station’s” maps to “second wireless device”, “channel occupancy time” maps to “COT”
      
within the COT
“instead uses LBT Type 2 for the PUCCH 3, because the PUCCH 3 resource is during the base station's channel occupancy time” maps to “within the COT”

Salem2 teaches providing COT sharing indication information from a base station to a UE.
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the sharing capability of Salem2 into Salem1. By modifying the processing of Salem1 to include the sharing capability as taught by the processing of Salem2 and combining as suggested in paragraph 0212 of Salem, the benefits of improved reliability (Salem1; 0006) with improved resource utilization (Salem2; 0210) are achieved.

As to claim 24:
Salem1 discloses:
	wherein the first LBT procedure comprises a category 2 (CAT2) LBT procedure and the second LBT procedure comprises a category 4 (CAT4) LBT procedure.
	(“Another type of LBT protocol is referred to as LBT category 2 (“LBT CAT2”), which is also known as “one-shot LBT” or “short LBT”. In LBT CAT2, the period of time ‘A’ during which the transmitter listens to the wireless channel is a short pre-set duration, e.g. A=25 μs or A=16 μs. In the uplink, LBT CAT4 is called LBT Type 1, and LBT CAT 2 is called LBT Type 2.”; Salem; 0073)

As to claim 30:
Salem1 discloses:
	wherein the transmitting is based on at least one of a type of data to be transmitted, ....
	(“The base station 170 may send a downlink transmission to the UE 110 that schedules an uplink transmission in unlicensed spectrum of a wireless channel. For example, the base station 170 may transmit DCI to the UE 110. The DCI may schedule a transmission of one or multiple TBs in the downlink data channel, and the DCI may also allocate an uplink resource, e.g. a PUCCH resource, in which the UE 110 can transmit UCI including HARQ feedback corresponding to the one or multiple TBs. An example is DCI 360 illustrated in FIG. 7. However, on an unlicensed CC, the UE 110 might not be able to gain channel access to transmit the HARQ feedback on the allocated uplink resource. For example, if the UE 110 is to transmit the HARQ feedback in a LBT-based transmission on the allocated uplink resource using an LBT protocol, and if the UE 110 determines that the wireless channel at the frequency region of the allocated uplink resource partition is already occupied, then the UE 110 will not send the LBT-based transmission on the allocated uplink resource partition. The UE 110 may try to send the HARQ feedback in a later transmission instead. In an asynchronous HARQ process, a retransmission might not occur for several subframes if there is a blocked or lost HARQ feedback transmission because of LBT failure or because of persistent collisions with the transmissions of hidden nodes on the unlicensed CC. Even if the base station 170 were to allocate multiple uplink time-frequency resources in the time domain, e.g. multiple PUCCHs in the time domain, but on the same frequency resources, the uplink transmissions may still be blocked/lost due to long occupancy of the channel, which may lead to triggering an ARQ retransmission at a higher network layer. For example, an ARQ retransmission of the associated protocol data unit (PDU) may be triggered by the radio link control (RLC) sublayer, which would result in potentially significant delays and throughput loss.
[0086] Therefore, on an unlicensed CC in NR-U, the UE might not be able to gain medium access to transmit the HARQ feedback on the allocated PUCCH resource due LBT failure, which may lead to triggering an ARQ retransmission.
[0087] Embodiments herein aim to provide more reliable LBT-resilient mechanisms for the resource allocation of the uplink control channel and the transmission of UCI, e.g. HARQ feedback, in the unlicensed spectrum.”; Salem; 0085-0087)

Claim (s) 3 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salem US 20200275430 embodiment #1 (hereinafter “Salem1”) in view of Salem US 20200275430 embodiment #1 (hereinafter “Salem2”) and in further view of Tirola et al. US 20220078841.

As to claim 3:
Salem1 as described above does not explicitly teach:
wherein the slot is dynamically configured to be floating with respect to the LBT gap.

However, Tirola further teaches a slot capability which includes:
wherein the slot is dynamically configured to be floating with respect to the LBT gap.
(see FIG. 9B)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the slot capability of Tirola et al. into Salem1. By modifying the processing of Salem1 to include the slot capability as taught by the processing of Tirola et al. and combining as suggested in paragraph 0212 of Salem, the benefits of improved uplink channel access (Tirola et al.; 0001) are achieved.

As to claim 18:
Salem1 as described above does not explicitly teach:
wherein the slot is dynamically configured to be floating with respect to the LBT gap.

However, Tirola further teaches a slot capability which includes:
wherein the slot is dynamically configured to be floating with respect to the LBT gap.
(see FIG. 9B)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the slot capability of Tirola et al. into Salem1. By modifying the processing of Salem1 to include the slot capability as taught by the processing of Tirola et al. and combining as suggested in paragraph 0212 of Salem, the benefits of improved uplink channel access (Tirola et al.; 0001) are achieved.

Claim (s) 11 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salem US 20200275430 embodiment #1 (hereinafter “Salem1”) in view of Salem US 20200275430 embodiment #1 (hereinafter “Salem2”) and in further view of Tooher et al. US 20210153245.

As to claim 11:
Salem1 as described above does not explicitly teach:
wherein the determining comprises receiving a request from the second wireless device to measure a reference signal received power (RSRP) to determine whether to use the first LBT procedure or the second LBT procedure.

However, Tooher further teaches a measurement capability which includes:
wherein the determining comprises receiving a request from the second wireless device to measure a reference signal received power (RSRP) to determine whether to use the first LBT procedure or the second LBT procedure.
(“In an example, a regular UL carrier may be tied to a first LBT configuration and a supplementary UL carrier may be tied to a second LBT configuration. In such an example, the WTRU may determine the UL carrier type, for example, based on a measurement and may thus determine the associated LBT configuration.”; Tooher et al.; 0127)
(“The WTRU may be configured to measure DRS or CSI-RS in an aperiodic manner. The WTRU may be notified by the gNB to measure and report the measured DRS or CSI-RS. Upon reception of a DRS indication from the gNB, the WTRU may measure the corresponding RS, possibly within the same MOOT. The WTRU may further report the CSI-RS measurement, within the same MOOT, or at a later time using a periodic reporting on the PUSCH.”; Tooher et al.; 0201)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the measurement capability of Tooher et al. into Salem1. By modifying the processing of Salem1 to include the measurement capability as taught by the processing of Tooher et al. and combining as suggested in paragraph 0212 of Salem, the benefits of increased reliability (Tooher et al.; 0095) are achieved.

As to claim 25:
Salem1 as described above does not explicitly teach:
wherein the determining comprises receiving a request from the second wireless device to measure a reference signal received power (RSRP) to determine whether to use the first LBT procedure or the second LBT procedure.

However, Tooher further teaches a measurement capability which includes:
wherein the determining comprises receiving a request from the second wireless device to measure a reference signal received power (RSRP) to determine whether to use the first LBT procedure or the second LBT procedure.
(“In an example, a regular UL carrier may be tied to a first LBT configuration and a supplementary UL carrier may be tied to a second LBT configuration. In such an example, the WTRU may determine the UL carrier type, for example, based on a measurement and may thus determine the associated LBT configuration.”; Tooher et al.; 0127)
(“The WTRU may be configured to measure DRS or CSI-RS in an aperiodic manner. The WTRU may be notified by the gNB to measure and report the measured DRS or CSI-RS. Upon reception of a DRS indication from the gNB, the WTRU may measure the corresponding RS, possibly within the same MOOT. The WTRU may further report the CSI-RS measurement, within the same MOOT, or at a later time using a periodic reporting on the PUSCH.”; Tooher et al.; 0201)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the measurement capability of Tooher et al. into Salem1. By modifying the processing of Salem1 to include the measurement capability as taught by the processing of Tooher et al. and combining as suggested in paragraph 0212 of Salem, the benefits of increased reliability (Tooher et al.; 0095) are achieved.

Allowable Subject Matter
Claim(s) 4, 5, 12, 13, 14, 15, 19, 20, 26, 27, 28 and 29 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
      The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

US 20170374680 – teaches LBTs with different thresholds (see para. 0015).
US 20180027582 – teaches different thresholds for different LBTs (see para. 0205)
US 20200037359 – teaches different thresholds for different LBT priority classes (see para. 0021).
US 20180270860 – teaches selecting category 1 and 2 LBT when below threshold and category 3 and 4 when above threshold (see para 0124).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K PHILLIPS whose telephone number is (571)272-1037. The examiner can normally be reached M-F 8am-10am, 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL K. PHILLIPS
Examiner
Art Unit 2464



/MICHAEL K PHILLIPS/Examiner, Art Unit 2464